y




                                        MANDATE

                                    Court of Appeals
                               First District of Texas
                                    NO. 01-11-01065-CV

                   ALLSTATE INSURANCE COMPANY, Appellant

                                               V.

       ANNE (“AMY”) AND MICHAEL SPELLINGS, MASON’S MILL AND
    LUMBER CO., INC., JESSE LEON, MACKENZIE PATRICK DAVIS, MASON
      SPELLINGS, ROBERT GRANT CLAY, AND ESCALANTE’S MEXICAN
                             GRILLE, Appellees

     Appeal from the 281st District Court of Harris County (Tr. Ct. No. 2010-51824-A).

TO THE 281ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 28th day of April 2012, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the order signed by the trial
                court on November 4, 2011. After submitting the case on the
                appellate record and the arguments properly raised by the
                parties, the Court holds that the trial court’s judgment contains
                no reversible error. Accordingly, the Court affirms the trial
                court’s judgment.

                     The Court orders that the appellant, ALLSTATE
                INSURANCE COMPANY, pay all appellate costs.

                       The Court orders that this decision be certified below
                for observance.
              Judgment rendered June 28, 2012.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Jennings.



       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT